Exhibit 32.1- Certification of Chief Executive Officer Pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 The undersigned, the Chief Executive Officer of TrinityCare Senior Living, Inc. (the “Company”), hereby certifies that, to his knowledge on the date hereof: (a) this Quarterly Report on Form 10-Q of the Company for the quarter ended June 30, 2009 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 11, 2009 /s/ Donald W. Sapaugh Donald W. Sapaugh, Chief Executive Officer 1 Exhibit 32.1- Certification of ChiefFinancial Officer Pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 The undersigned, the Chief Financial Officer of TrinityCare Senior Living, Inc. (the “Company”), hereby certifies that, to his knowledge on the date hereof: (a) this Quarterly Report on Form 10-Q of the Company for the quarter ended June 30,, 2009 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 11, 2009 /s/ Joe M. Wiley Joe M. Wiley, Chief Financial Officer 2
